DETAILED ACTION
Remarks

The instant application having Application No. 16/449,886 filed on June 24, 2019.  After a thorough search and examination of the present application and in light of prior art made of record, claims 1-20 are allowed. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Terminal Disclaimer
The terminal disclaimer filed on February 2, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,331,719 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	

Examiner’s Statement of Reasons for Allowance
Claims 1-20 are allowed over the prior art made of record.
The following is an Examiner’s Statement of Reasons for the indication of allowable subject matter:  Claims 1-20 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.  
The prior art of records teaches in the same field of invention.  
Prior art of record Bettridge et al. (US Patent Publication No. 2012/0209842 A1) discloses a method for generating a customized travel itinerary is disclosed. The method may comprise associating an individual with a travel sign based upon the results of a travel quiz; associating the individual with a travel location based upon the travel sign and a travel date; and associating the individual with an activity item based upon the travel sign. The method may additionally comprise receiving, by a mobile communication device, a travel itinerary comprising 
Prior art of record Baker et al. (US Patent No. 8,346,792 B1) discloses methods, systems, and apparatus, including computer program products, for generating synthetic queries using seed queries and structural similarity between documents are described. In one aspect, a method includes identifying embedded coding fragments (e.g., HTML tag) from a structured document and a seed query; generating one or more query templates, each query template corresponding to at least one coding fragment, the query template including a generative rule to be used in generating candidate synthetic queries; generating the candidate synthetic queries by applying the query templates to other documents that are hosted on the same web site as the document; identifying terms that match structure of the query templates as candidate synthetic queries; measuring a performance for each of the candidate synthetic queries; and designating as synthetic queries the candidate synthetic queries that have performance measurements exceeding a performance threshold.
Prior art of record Donneau-Golencer et al. (US Patent Application No. 2010/0180200 A1) discloses a system for assisting with a current workflow being performed on a computing device includes a watcher for extracting a context from the current workflow, a harvester for identifying at least one document associated with a concept that matches the context, and a suggestion generator for displaying the document to the user of the computing device, where the document is suggested to aid the user in performing the current workflow. 
Prior art of record YU et al. (US Patent Publication No. 2018/0278553 A1) discloses a device for transmitting an answer message including a display configured to display information, a communicator configured to receive a question message from another device, a processor 
In contrast to Applicant’s claim 1, the cited references alone or in combination fail to suggest or to teach that “evaluating a set of ground truth tips associated with entities to identify patterns of n-grams; constructing a set of candidate tip templates, indicative of how tips are linguistically constructed, based upon the patterns of n-grams; selecting a subset of candidate tip templates from the set of candidate tip templates based upon a tip template repeat metric, corresponding to a number of times at least one candidate tip template repeats within the set of candidate tip templates, to create a set of tip templates; applying the set of tip templates to a set of user reviews for an entity to extract a set of tips for the entity; and providing the set of tips to one or more users.”

Independent claims 13 and 20 are similar to that of the independent claim 1; therefore, is allowable for the same reason as claim 1.  The dependent claims, being further limiting to the independent claims, definite and enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant' s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 9:30AM to 6:00PM EST M-F.
	   If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/HASANUL MOBIN/
Primary Examiner, Art Unit 2168